DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on April 27, 2022. As directed by the amendment, Claim 14 has been amended.  Claims 14-18 are allowable over the prior art.
Regarding the Office Action filed February 9, 2022:
Applicant has resolved all rejections under 35 USC 102 and 35 USC 103.  Therefore, those rejections have been withdrawn.  Any further issues have been resolved in an Examiner’s Amendment.  Please see Reasons for Allowance below for more details.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of Record Kevin McDaniel on May 10, 2022:

The application has been amended as follows: 
REPLACE “anotehr” with --another-- (Claim 14, Line 11).
REPLACE “are attachable to” with --are detachable from” (Claim 16, Line 2).
Reasons for Allowance
Claims 14-18 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 14 discusses an apparatus for respirating a patient, the apparatus comprising: a line system for a lead-through of respiratory or anesthesia gas, the line system having a first connection for the patient and a second connection to a supply of components of the gas and a third connection for discharge of components of gas, the line system is built from a first part and a second part, each part being plate-shaped, each part having inner and outer surface, the first and second parts being attached to each other with the inner surfaces facing each other, wherein a canal is formed in the inner surface of one of the parts, the canal having a side that opens towards the inner surface of one of the parts such that the open side is covered by the inner surface of the another one of the parts to form a flow-through pathway, the flow-through pathway adapted to allow the gas through, wherein the inner surface of one of the parts has a layer of sealing or elastic material, the layer is attached or coated on the inner surface of one of the parts, wherein one of the parts has openings and the canal communicates with at least one of the openings, wherein the at least one of the openings is covered by the layer, wherein a closure is positioned at the at least one of the openings, the closure being displaceable into the flow-through pathway so as to open and close the flow-through pathway, the closure causing the layer to bear against the inner surface of the another one of the parts.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 14 above.
Several prior art similar to the claimed invention are discussed below.
Bloch et al. (US 5,549,105) discusses a subassembly that has gas conduit portions.  Bloch discusses about having a first part and a second part that are plate-shaped but lacks the specific layer of sealing or elastic material required by the instant claims.  Bloch discusses the use of sealing strips 12 that are filled in grooves of one plate which connect to the ribs of the other plate (Bloch: Figs 2 and 4).  These sealing strips are specifically in these grooves of the one plate and do not cover any other areas of the device.  The instant claims require the layer of sealing material to cover the openings of the plates which are in communication with the canal and that a closure can cause a layer to move towards an inner surface of one of the plates.  Bloch has none of these features as it never discusses using the sealing strips to block any of the openings of the plates.  Bloch also doesn’t discuss about a closure or mechanism that is used to move the layer towards an inner surface.  The sealing strips of Bloch are static and it would be unreasonable to move the sealing strips, particularly since they are only present to seal the two plates when they are placed together.  There is also no reason or motivation to place these sealing strips in the openings of the Bloch device as it would obstruct the functionality of these openings.  Therefore, Bloch does not disclose the claimed invention of Claim 14.
Claims 15-18 are allowable due to their dependency on Claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785